—In an action to foreclose a mortgage, the defendants Peter Pryschlak, Jack G. Schwartz, Michael O’Shatz, and Joel Gutterman appeal from (1) so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated June 9, 1993, as granted the branch of plaintiffs motion which was to confirm and for leave to file nunc pro tunc a supplemental Referee’s report and (2) a deficiency judgment of the same court, dated November 16, 1993, which is in favor of the plaintiffs and against them in the principal sum of $349,035.80.
Ordered that the appeal from the order is dismissed, without costs or disbursements; and it is further,
Ordered that the appeal from the judgment is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248).
The appeal from the deficiency judgment must also be dismissed for failure to perfect the appeal therefrom and because it was superseded by an amended deficiency judgment of the same court, dated March 31, 1994. In any event, even if we were to consider the issues raised by the appellants in their brief, we would find them to have been rendered academic by the subsequent proceedings in this case. Santucci, J. P., Joy, Friedmann and Florio, JJ., concur.